Citation Nr: 1543485	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  14-05 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity prior to February 23, 2015, and in excess of 20 percent thereafter.

2.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity prior to February 23, 2015, and in excess of 20 percent thereafter.


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1969 to January 1972, including service in the Republic of Vietnam.  His awards include the Combat Medical Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  In a September 2011 rating decision, the RO assigned a 10 percent disability rating for peripheral neuropathy of the left lower extremity and a 10 percent disability rating for peripheral neuropathy of the right lower extremity effective September 3, 2009.  In a March 2015 rating decision, the RO increased the Veteran's disability rating to 20 percent for peripheral neuropathy of the left lower extremity and a 20 percent for peripheral neuropathy of the right lower extremity effective February 23, 2015.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was previously on appeal.  However, in a September 2012 rating decision, the RO granted service connection.  The issue in controversy has been resolved and is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997). 


FINDINGS OF FACT

1.  Prior to February 23, 2015, the Veteran's peripheral neuropathy of the left lower extremity is best characterized as mild incomplete paralysis of the sciatic nerve.

2.  Since February 23, 2015, the Veteran's peripheral neuropathy of the left lower extremity is best characterized as moderate incomplete paralysis of the sciatic nerve.

3.  Prior to February 23, 2015, the Veteran's peripheral neuropathy of the right lower extremity is best characterized as mild incomplete paralysis of the sciatic nerve.

4.  Since February 23, 2015, the Veteran's peripheral neuropathy of the right lower extremity is best characterized as moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Prior to February 23, 2015, the criteria for a disability rating in excess of 10 percent rating for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.123, 4.124a, Diagnostic Code (DC) 8620 (2014).

2.  Since February 23, 2015, the criteria for a disability rating in excess of 20 percent rating for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.123, 4.124a, Diagnostic Code (DC) 8620 (2014).

3.  Prior to February 23, 2015, the criteria for a disability rating in excess of 10 percent rating for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.123, 4.124a, Diagnostic Code (DC) 8620 (2014).

2.  Since February 23, 2015, the criteria for a disability rating in excess of 20 percent rating for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.123, 4.124a, Diagnostic Code (DC) 8620 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  A standard October 2009 letter satisfied the duty to notify provisions.

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains service treatment records, private treatment records and reports of VA examinations.  Findings from the examination reports are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Analysis

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2014).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2014).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2014).

The Veteran's peripheral neuropathy of the right and left lower extremities are currently rated 10 percent under DC 8620 prior to February 23, 2015 and 20 percent thereafter.  Diagnostic Code 8620 provides ratings for paralysis of the sciatic nerve.  Under DC 8620, moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  38 C.F.R. § 4.124a.    

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.    

A.  Prior to February 23, 2015

The Veteran's claim for diabetic neuropathy was received on September 3, 2009.  At the December 2009 VA examination, the Veteran reported numbness in his feet that extended almost to his ankles.  The examiner determined the Veteran had rather severe dorsal column sensory loss with sensory ataxia but the findings of polyneuropathy were relatively mild.  A January 2010 addendum opinion shows a normal EMG.  The examiner determined there was no electrophysiological evidence of larger fiber polyneuropathy and, at most, he had mild incomplete sensory loss in the lower extremities due to small fiber neuropathy secondary to diabetes.

Private treatment records from January 2010 also show diabetic neuropathy with limited range of motion of the right foot, stiffness in the right toes, and decreased sensation in both feet.  
In November 2011, the Veteran reported his legs and feet were getting worse and burned constantly.   In his February 2014 VA Form 9, the Veteran reported that he was in pain constantly in his right foot and his left foot also worsened.  VA treatment records from 2011 to 2014 continue to document painful neuropathy, but there is no evidence that the neuropathy manifested beyond mild incomplete paralysis of the sciatic nerve.

Overall, the record does not show that the Veteran's incomplete paralysis of the sciatic nerves of the right and left lower extremities has been commensurate with moderate, moderately severe, or severe incomplete paralysis or complete paralysis.  Therefore, an evaluation in excess of 10 percent is not warranted prior to February 23, 2015 for peripheral neuropathy of the left or right lower extremities.  See 38 C.F.R. § 4.124a, Diagnostic Code 8620.

B.  Since February 23, 2015

At the February 2015 VA examination, the Veteran reported pain, tingling, and numbness in his feet.  He reported recurrent falls and he could no longer drive due to the numbness in his feet.  He reported moderate constant pain, moderate paresthesias and/or dysesthesias, and moderate numbness in both lower extremities.  Upon examination, deep tendon reflexes in his right and left knees and ankles were diminished and light touch/ monofilaments testing in his right and left ankle/ lower legs and feet/ toes were decreased.  Position sense was decreased in his right lower extremity, vibration sensation was absent in his right lower extremity and decreased in his left lower extremity, and cold sensation was decreased in both lower extremities.  The examiner determined there was moderate incomplete paralysis of the sciatic nerve in the right and left lower extremities.

The record does not show that the Veteran's incomplete paralysis of the sciatic nerves of the right and left lower extremities has been commensurate with moderately severe or severe incomplete paralysis, or complete paralysis.  Therefore, an evaluation in excess of 20 percent is not warranted since February 23, 2015 for peripheral neuropathy of the left or right lower extremities.  See 38 C.F.R. § 4.124a, Diagnostic Code 8620.
C.  Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the applicable rating criteria adequately contemplate the severity and symptoms of the Veteran's peripheral neuropathy of the right and left lower extremities, such as pain, tingling, numbness, and decreased sensation.  The rating criteria are therefore adequate to evaluate both disabilities, and referral for consideration of an extraschedular rating is not warranted.  The Board thus finds that referral for consideration of an extraschedular rating is not warranted.

Finally, in Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  The Veteran is in receipt of TDIU benefits effective August 30, 2011.  Moreover, the evidence does not show, nor has the Veteran contended, that he is unemployed solely due to peripheral neuropathy of the lower extremities.  Consequently, the Board concludes no further discussion of TDIU is warranted in this decision.





ORDER

Prior to February 23, 2015, an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.

Since February 23, 2015, an evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity is denied.

Prior to February 23, 2015, an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.

Since February 23, 2015, an evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


